FIFTH DIVISION
                          RICKMAN, C. J.,
      MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 21, 2021



In the Court of Appeals of Georgia
 A21A1505. HUFF v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      A jury found Patrick Huff guilty of two counts of family violence aggravated

assault and other offenses. Huff appeals from the denial of his motion for a new trial,

arguing only that the evidence was insufficient to support his aggravated assault

convictions. For the reasons that follow, we disagree and affirm.

      On appeal from a criminal conviction, we view the evidence in the light most

favorable to the verdict, and the defendant no longer enjoys a presumption of

innocence. Krauss v. State, 263 Ga. App. 488, 488 (1) (588 SE2d 239) (2003). So

viewed, the evidence shows that the victim and Huff were in a relationship for

approximately two years, beginning in mid-2017; they lived together for most of that

time. In January 2019, Huff angrily confronted the victim about one of her prior
relationships, “yelling and cussing” at her in a bedroom. At some point, Huff left the

room and returned with a hammer. He continued to yell at the victim, threatening to

kill her with the hammer if she did not tell him about the prior relationship. Because

of Huff’s threat, the victim relented and confirmed the relationship. In response, Huff

struck the victim in the knee with the hammer, which “completely knocked [her] off

the bed.” He then threw the hammer toward her head, but it narrowly missed her and

struck a wall behind her, leaving a large hole in the wall. The attack left a red mark

and bruises on the victim’s knee, which became swollen “like a golf ball,” and made

it difficult for her to walk for a while.

      In March 2019, after the victim told Huff that she was going to buy a phone,

Huff forbade her to do so and shoved her twice outside of their home.1 The victim

then entered the house, announcing that she was going to use a roommate’s phone to

call 911. Huff followed her inside, grabbed her neck with his arm, choked her, and

told her that he would rather go to prison for killing her than go to jail. Huff choked

the victim so hard that she momentarily could not breathe and thought that he was

trying to break her neck.


      1
        At that time, the victim did not have a phone because Huff had destroyed her
four prior phones and would not let her have another one.

                                            2
      Shortly after the March 2019 choking incident, Huff was arrested and charged

with multiple crimes in connection with his attacks on the victim. At trial, the jury

found him guilty of two counts of family violence aggravated assault (Counts 1 and

5), and one count each of making terroristic threats, family violence simple battery,

and obstruction of a 911 call (Counts 2-4).2 The jury found Huff not guilty of two

additional counts of family violence aggravated assault, one additional count of

making terroristic threats, and one count of false imprisonment (Counts 6-9). Huff

filed a motion for a new trial, which the trial court denied, and this appeal followed.

      1. Huff first contends that the evidence was insufficient to support his

conviction for Count 5 (aggravated assault with a hammer) because the State did not

establish that he used a hammer in a way that was likely to or did cause serious injury.

We disagree.

      “When a criminal defendant challenges the sufficiency of the evidence

supporting his conviction, the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Galvan

v. State, 330 Ga. App. 589, 592 (1) (768 SE2d 773) (2015) (citations and punctuation

      2
          Huff does not challenge his convictions for Counts 2-4 on appeal.

                                           3
omitted); see also Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979). “[I]t is the sole province of the trier of fact to resolve conflicts in

the testimony,” and this Court neither weighs the evidence nor determines witness

credibility. Evans v. State, 315 Ga. App. 863, 864 (729 SE2d 31) (2012). “[A]s long

as there is some competent evidence, even though contradicted, to support each fact

necessary to make out the State’s case, the trier of fact’s verdict will be upheld.” Id.

(citation and punctuation omitted).

      As alleged in Count 5 of Huff’s indictment, the elements of aggravated assault

are: “(1) an assault and (2) aggravation by use of any object, device, or instrument

which, when used offensively against a person, is likely to or actually does result in

serious bodily injury.” Tremblay v. State, 329 Ga. App. 139, 141 (1) (764 SE2d 163)

(2014) (citations and punctuation omitted); see OCGA § 16-5-21 (a) (2).3 Huff

challenges only the “aggravation” element of this offense: he claims that the State

failed to establish the size, shape, or weight of the hammer – which was not



      3
          As discussed above, Huff was convicted of family violence aggravated
assault. An aggravated assault becomes a family violence offense when, as relevant
here, it is committed between persons (other than siblings) living or formerly living
in the same household. See OCGA § 16-5-21 (i). Huff does not dispute that he and
the victim lived in the same household at all relevant times.

                                           4
introduced at trial – or any other characteristics showing that it was used in a way that

could or did cause serious injury.

      Whether the object, device, or instrument at issue in an aggravated assault

charge is likely to or does cause serious injury is a jury question. Ellison v. State, 288

Ga. App. 404, 405 (654 SE2d 223) (2007). In making that determination, the jury may

consider “all the circumstances surrounding the weapon and the manner in which it

was used.” Weaver v. State, 325 Ga. App. 51, 52 (752 SE2d 128) (2013) (citation and

punctuation omitted). Thus, a jury may find that an object meets the statutory

definition based on “the wounds inflicted and other evidence of the capabilities of the

instrument.” Ellison, 288 Ga. App. at 405 (citation and punctuation omitted)

(concluding that the jury was authorized to find that a piece of fence wire fashioned

into a “shank” was a deadly weapon based on its physical characteristics and the

victim’s wounds). In that regard, “a bruise provides evidence that an instrument was

likely to cause serious bodily injury.” Weaver, 325 Ga. App. at 52.

      Here, the evidence showed not only that Huff’s hammer attack left a golf-ball-

sized injury on the victim’s knee, caused her to fall off of a bed, and impeded her

ability to walk, but also that the hammer was of sufficient size and heft to have left

a large hole in a wall when Huff threw it at the victim’s head shortly after threatening

                                            5
to kill her with it. These circumstances authorized the jury to find that Huff used the

hammer offensively against the victim in a way that did or was likely to cause serious

bodily injury as contemplated by the aggravated assault statute. See Weaver, 325 Ga.

App. at 53 (concluding that pepper spray may constitute an instrument likely to result

in serious bodily injury where, after its use on the victim, he “suffered a burning

sensation in his eyes and face, was in a great deal of pain, and was temporarily

blinded”); Reese v. State, 303 Ga. App. 871, 872-873 (695 SE2d 326) (2010)

(evidence that the defendant threw a 12-ounce beer bottle at a deputy sheriff, in

conjunction with broken glass later found at the scene, was sufficient for the jury to

find that the defendant used a glass bottle offensively against the deputy in a manner

likely to result in serious bodily injury for purposes of the aggravated assault statute);

Hernandez v. State, 274 Ga. App. 390, 390-391 (1), 392 (4) (617 SE2d 630) (2005)

(testimony that the defendant struck the victim “with a dry branch two and one-half

to three feet in length,” leaving a welt on the victim’s arm, was sufficient to establish

assault with an object likely to cause serious bodily injury when used offensively,

despite the State’s failure to introduce the branch into evidence) (punctuation

omitted); compare Ware v. State, 289 Ga. App. 860, 864 (658 SE2d 441) (2008)

(physical precedent only) (evidence that the defendant hit the victim once with the

                                            6
“non-business end” of a box cutter and caused a “minor” cut to the victim’s face was

insufficient to establish that the box cutter was an offensive weapon under the

aggravated assault statute) (punctuation omitted). We therefore affirm Huff’s

conviction for Count 5.

       2. To establish an aggravated assault as charged in Count 1 of Huff’s

indictment, the State was required to prove that he assaulted the victim with objects,

devices, or instruments – here, his hands or arm – which, when used offensively, were

likely to or did result in strangulation.4 See OCGA § 16-5-21 (a) (3). “Strangulation”

is defined, in relevant part, as “impeding the normal breathing or circulation of blood

of another person by applying pressure to the throat or neck of such person . . . .”

OCGA § 16-5-19 (11). Huff argues that the evidence was insufficient to establish this

offense because the victim “did not testify about the manner of the choking.”



       4
         Although the indictment alleged that Huff assaulted the victim with an
instrument that is likely to “and” results in strangulation, it was sufficient for the State
to establish that the crime was committed in either manner. See Chynoweth v. State,
331 Ga. App. 123, 125 (1) (768 SE2d 536) (2015) (“It is sufficient for the State to
show that a crime was committed in any one of the separate ways listed in the
indictment, even if the indictment uses the conjunctive rather than disjunctive form.”)
(citation and punctuation omitted). And while the indictment similarly alleged that
Huff choked the victim with his hands “and” arm, it likewise was sufficient for the
State to prove either manner of choking. See id.

                                             7
      Pretermitting whether Huff has abandoned this claim by failing to support it

with authority, citation to the record, or further argument beyond the single,

conclusory assertion quoted above, see Court of Appeals Rule 25 (c) (2); Brittain v.

State, 329 Ga. App. 689, 704 (4) (a) (766 SE2d 106) (2014), it is without merit. As

discussed above, the State presented evidence that Huff grabbed the victim’s neck

with his arm and choked her to the point that she could not breathe and thought he

would break her neck. This was sufficient for the jury to find Huff guilty of

aggravated assault by strangulation. See Maxwell v. State, 348 Ga. App. 870, 871-

872, 873 (1) (825 SE2d 420) (2019) (testimony that the defendant had the victim in

a choke hold and appeared to be applying pressure to the neck of the victim, who

“was in complete distress,” was sufficient to support a conviction for aggravated

assault by strangulation) (punctuation omitted); see also generally Sutton v. State, 354

Ga. App. 399, 401 (1) (841 SE2d 2) (2020) (evidence that the defendant put his hands

around the victim’s neck, impeding her ability to breathe, causing her to lose

consciousness, and leaving abrasions on her neck, was sufficient for the jury to find

the defendant guilty of aggravated assault by strangulation). We therefore affirm

Huff’s conviction for Count 1.

      Judgment affirmed. Rickman, C. J., and McFadden, P. J., concur.

                                           8